ATTORNEY GRIEVANCE COMMISSION                                                                *      IN THE
OF MARYLAND
                                                                                             *      COURT OF APPEALS

                                                                                             *      OF MARYLAND
v.
                                                                                             *      Misc. Docket AG No. 97

ROBERT ANDREW MITCHELL                                                                       *      September Term, 2021


                                                                                   ORDER


                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Robert Andrew Mitchell, to suspend the Respondent from the

practice of law in Maryland for 60 days, stayed in favor of one year of probation with terms,

it is this 10th day of August, 2022


                       ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that the Respondent, Robert Andrew Mitchell, be suspended for 60 days for violation of Rule

19-308.4(a), (b) and (d) of the Maryland Attorneys’ Rules of Professional Conduct; and it is

further


                       ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement.




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                           /s/ Matthew J. Fader
                     2022-08-10 15:10-04:00
                                                                                                Chief Judge


Suzanne C. Johnson, Clerk